              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:20-cv-00336-MR


RIKA O. JOHNSON, Individually and )
as Executrix of the Estate of Jackie )
Lee Johnson,                         )
                                     )
                      Plaintiff,     )
                                     )
     vs.                             )                   ORDER
                                     )
ABLEST, INC., et al.,                )
                                     )
                      Defendants.    )
________________________________ )

     THIS MATTER is before the Court on the Defendant Ablest Inc.’s

motion for the admission of attorney Alexandra H. Austin as counsel pro hac

vice. [Doc. 53]. Upon careful review and consideration, the Court will allow

the motion.

     IT IS, THEREFORE, ORDERED that the Defendant’s motion [Doc. 53]

is ALLOWED, and Alexandra H. Austin is hereby granted pro hac vice

admission to the bar of this Court, payment of the required admission fee

having been received by the Clerk of this Court.
                              Signed: January 12, 2021
      IT IS SO ORDERED.




        Case 1:20-cv-00336-MR Document 59 Filed 01/13/21 Page 1 of 1
